 



Exhibit 10.14
AMENDED AND RESTATED PATENT SECURITY AGREEMENT
     This AMENDED AND RESTATED PATENT SECURITY AGREEMENT (this “Agreement”),
dated as of March 25, 2008 between MONEYGRAM INTERNATIONAL, INC., a Delaware
corporation (“Grantor”), and JPMORGAN CHASE BANK, N.A., as Collateral Agent for
the benefit of the Secured Parties (the “Collateral Agent”), amends and restates
in its entirety that certain Patent Security Agreement, dated as of January 25,
2008 (the “Existing Patent Security Agreement”), which continues in effect as so
amended and restated as set forth herein.
W I T N E S S E T H:
     WHEREAS, Grantor has entered into that certain Second Amended and Restated
Credit Agreement dated as of even date herewith by and among Grantor, the
Borrower, the Administrative Agent and the financial institutions so designated
on the Commitment Schedule thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, Grantor has entered into that certain Amended and Restated
Security Agreement of even date herewith (as amended, restated, amended and
restated, modified or supplemented from time to time, the “Security Agreement”)
with the Collateral Agent, for the benefit of the Secured Parties, pursuant to
which Grantor has granted to the Collateral Agent a security interest in
substantially all the assets of Grantor, including all right, title and interest
of Grantor in, to and under all now owned and hereafter acquired Patents, and
all proceeds thereof, to secure the payment of the Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Security Agreement and the Credit Agreement, as
applicable;
     WHEREAS, Grantor owns the registered and pending Patents listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in all of Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Patent Collateral”), whether presently existing
or hereafter created or acquired:

  (1)   each Patent, including without limitation, each registered and pending
Patent referred to in Schedule 1 annexed hereto, together with any reissues,
continuations or extensions thereof; and

- 1 -



--------------------------------------------------------------------------------



 



    (2)   all proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any Patent, including, without limitation, any registered and pending Patent
referred to in Schedule 1 annexed hereto.

The security interests are granted in furtherance, and not in limitation, of the
security interests granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Security Agreement. Grantor hereby acknowledges
and affirms that the rights and remedies of Collateral Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Security Agreement, the
terms of the Security Agreement shall govern.
     This Agreement amends and restates in its entirety the Existing Patent
Security Agreement which continues in effect as so amended and restated as set
forth herein. Without limiting the generality of the immediately preceding
sentence, the Liens granted under the Existing Patent Security Agreement (other
than Permitted Liens), as so amended and restated as set forth in this
Agreement, shall in all respects be and remain continuing, securing the payment
of all of the Secured Obligations. The Grantor hereby reaffirms the security
interests and Liens granted to the Collateral Agent for its benefit and the
ratable benefit of the Lenders pursuant to the Existing Patent Security
Agreement as so amended and restated herein.
[signature page follows]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
duly executed by its duly authorized officer thereunto as of the date first
written above.

              MONEYGRAM INTERNATIONAL, INC.
 
       
 
  By:   /s/ David J. Parrin
 
       
 
  Name:   David J. Parrin
 
       
 
  Title:   Executive Vice President and Chief Financial Officer
 
       

          Acknowledged:    
 
        JPMORGAN CHASE BANK, N.A., as Collateral     Agent for the benefit of
the Secured Parties    
 
       
By:
  /s/ Sabir Hashmy    
 
 
 
     
Name:
  Sabir Hashmy    
 
 
 
     
Title:
  Vice President    
 
 
 
     

Signature Page to Patent Security
Agreement

 